Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-6 and 8-11 have been examined in this application.  This communication is a Final Rejection in response to the "Amendment" and Remarks" filed on 11/04/21.
Claim Interpretation
For the purpose of applying prior art the following broadest reasonable interpretation(s) applied. The disclosure does not set forth uncommon, special, or otherwise explicit definitions for the claim term(s) below. These broadest reasonable interpretations do not appear inconsistent with Applicant’s disclosure.
In regards to claims 1, 9, and 11,
the term substantially is interpreted as generally—I.e. claim terms “substantially” and “generally” are interpreted as having identical scope. See: specification [0016].
In regards to claims 1, 3, 4, 6, 9, 10, and 11,
the term sealing surface is interpreted in accordance with the specification as a surface intended for direct contact with an inside surface of a container for forming a seal. See: specification [0015] and [0016]; and, “each of the flow restrictor flaps having an edge portion bordering to the sealing surface” (claim 1). 
In regards to claim 5, 
the term mounting taper is interpreted in accordance with the specification, as “[…] the rounded part at the end of the device” (See specification [0020]) wherein “end” is interpreted as the (See specification [0020]).
For the purpose of applying prior art to claim 5, and in accordance with the aforementioned broadest reasonable interpretation, the limitation “mounting taper” is understood as: the rounded part at the extreme or last part lengthwise of the device. The following is an annotated depiction of “mounting taper” according to the aforementioned broadest reasonable interpretation.

    PNG
    media_image1.png
    475
    323
    media_image1.png
    Greyscale

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: establish antecedent basis in the specification for:
“an edge portion bordering to the sealing surface” according to claim 1
Claim Objections
Claim 2 objected to because of the following informalities:  “pluraity” should be “plurality”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claim 1, the limitation “[…] each of the flow restrictor flaps having an edge portion bordering to the sealing surface […]” appears unsupported in the original disclosure. While the specification discloses the edge portion bordering to the sealing ring (see [0016]) there appears no disclosure requiring the edge portion to border the sealing “surface” as claimed, and the aforementioned limitation is considered new matter.
Claims 2-6 and 7-10 depend from claim 1 and thus inherit the deficiencies thereof.
As per claim 5, and in accordance with the broadest reasonable interpretations of “sealing surface” and “mounting taper” set forth in this office action under the title “Claim Interpretation”, there appears no support in the disclosure as originally filed for the limitations of claim 5: “the sealing surface includes a convex mounting taper”. Specifically, there appears no disclosure for the “mounting taper”, i.e. the rounded part at the extreme or last part lengthwise of the device, to be intended for direct contact with a container for forming a seal.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US H2044 to Freed et al.
As per claim 1, Freed discloses a device for restricting flow, the device comprising:
a flow restrictor (30) and a container (10),
wherein the flow restrictor comprises:
a sealing surface that seals with inner surfaces of an opening of the container, the sealing surface extending around, and sealing with, an entirety of the inner surfaces of the opening of the container (Fig. 1-3 and 6 and Figure A below),
a plurality of flow restrictor flaps (33), extending from the sealing surface, towards a center of the opening of the container (Fig. 1-3), each of the flow restrictor flaps being generally triangular in shape (Fig. 5), each of the flow restrictor flaps having an edge portion bordering to the sealing surface (see Figure A, below), and each of the flow restrictor flaps having a tip portion (Col. 6, Ln. 9-11; Fig. 3), narrower in width (Fig. 3 and Figure A below), at an opposite side of the flow restrictor flap from the edge portion and forming a distal end of the flow restrictor flap (Fig. 3),

    PNG
    media_image2.png
    449
    828
    media_image2.png
    Greyscale

Figure A: US H2044, Fig. 5. Depiction of “Edge portion” and “sealing surface”
wherein the flow restrictor flaps are sized and located to leave openings through which fluid can pass between the plurality of restrictor flaps (“slits” Col. 5, Ln. 4-6 and 24-32) and a central area opening in a central area of the container between each distal end of each of the flow restrictor flaps (Col. 5, Ln. 37-49; Fig. 5); the central area opening is sized to allow a pipette to be inserted (Fig. 3).
Freed does not disclose the flow restrictor is sized to inhibit a flow of liquid such that no more than 2 mL of contents can be obtained when the container is inverted and squeezed once. However, it has been held that: a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art; and, if the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP §2114(II). In addition, functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art 
As per claim 5, Freed further discloses a surface adjacent the sealing surface is convex (Fig. 5).
As per claim 8, Freed further discloses the container is a vial (Fig. 5).
As per claim 9, Freed further discloses the flaps extend from the edge portion bordering the sealing surface toward the opening area, and the generally triangular shape is formed between the edge portion and the tip portion (Fig. 5).
As per claim 10, Freed further discloses the flow restrictor flaps are configured to leave the openings through which the fluid can pass when the flow restrictor is held in the opening of the container with the sealing surfaces sealing with the inner surfaces of the opening of the container (Fig. 3 and Figure A above).
As per claim 11, Freed discloses a device for restricting flow, the device comprising:
a flow restrictor (30) and a container (10) having an opening (45),
wherein the flow restrictor comprises:
a sealing surface that seals with inner surfaces of an opening of the container, the sealing surface extending around, and sealing with, an entirety of the inner surfaces of the opening of the container (Fig. 1-3 and 6 and Figure A below),
a plurality of flow restrictor flaps (33), extending from the sealing surface, towards a center of the opening of the container (Fig. 1-3), 
(Fig. 5), with an edge portion forming one surface of the substantially triangular shape (see Figure A, above) and a tip portion, narrower in width than the edge portion, at an opposite side of the flow restrictor flap from the edge portion and forming a distal end of the flow restrictor flap and forming an edge of the substantially triangular shape (Fig. 5),
wherein the flow restrictor flaps are sized and located to leave openings  through which fluid can pass between the plurality of flow restrictor flaps when the flow restrictor is held in the opening of the container with the sealing surfaces sealing with the inner surface of the opening of the container (“slits” Col. 5, Ln. 4-6 and 24-32),
and wherein a central area opening in a central area of the container, between each distal end of each of the flow restrictor flaps, is sized to allow a pipette to be inserted (Fig. 4), 
and wherein the flow restrictor is sized to inhibit a flow of liquid when the flow restrictor is held in the opening of the container with the sealing surfaces sealing with the inner surfaces of the opening of the container, such that no more than 2 mL of contents can be obtained when the container is inverted and squeezed once.
Freed does not disclose the flow restrictor is sized to inhibit a flow of liquid such that no more than 2 mL of contents can be obtained when the container is inverted and squeezed once. However, it has been held that: a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art; and, if the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP §2114(II). In addition, functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 or 103 may be appropriate. See MPEP §2114(IV). Furthermore, when the structure recited in the prior art is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. See MPEP §2112.01(I). Freed discloses the claimed structure and is capable of being used as claimed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US H2044 to Freed et al.
As per claim 2, Freed further discloses the plurality of flow restrictor flaps comprises four flaps (Fig. 5). Freed does not disclose the plurality of flow restrictor flaps comprising “exactly four flaps”, i.e. four and only four flaps. However, it would have been an obvious matter of design choice to have provided the device of Freed with exactly four flaps, since Applicant suggests no criticality to the quantity of flaps (see [0017]) and it has been generally held that where the structural limitations of a claim have been disclosed, the mere duplication of parts is considered to be routine to one of ordinary skill in the art.  See MPEP 2144.04.
Claims 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US H2044 to Freed et al in view of US 4515752 to Miramanda.
As per claims 3, 4, and 6, Freed further discloses the opening of the container being round (Fig. 2-3) and the flow restrictor may be held in the container opening by compressive forces (Col. 3, Ln. 6-8).
Freed does not discloses the sealing surface comprising first and second sealing surfaces that seal the opening of the container at two distinct and separated portions of the opening.
Miramanda teaches a flow restricting device comprising: a flow restrictor (1); a container (8); wherein the flow restrictor is held in the container opening by compressive forces at a (Col. 2, Ln. 31-35); wherein the outer surface of the restrictor comprises a sealing surface (7) sealing a round opening of a container at two distinct an separated portions on the opening (Fig. 3); and wherein a surface adjacent the sealing surface is concave (Fig. 1 and 3). It would have been obvious for one of ordinary skill in the art at the time of filing of the application to modify the sealing surface of Freed with the sealing surface of Miramanada, since doing so would be an obvious substitution of one known compressive connection for another known compressive connective connection mechanism, with the expected results that the substituted compressive connection would function to retain the restrictor in the opening of the container..
Response to Arguments
In regards to Applicant’s request for US H2044 to be made of record, Applicant is advised that US H2044 was made of record on PTO-892 dated 6/11/21. The publication is additionally attached to this office action. 
In regards to the objections and claim rejections issued in the non-final rejection dated 09/28/21 the amendment filed 11/04/21 appropriately addresses all except for that maintained in this office action. In regards to the claim rejections, the remarks filed 11/04/21 have been fully 
Freed describes describes inter alia the retaining member closes substantially preventing the removal of liquid from the container (remarks, pg. 3, ¶ 3), and thereby teaches away from:
“the flow restrictor has flaps that are sized and located to leave openings through which fluid can pass between the plurality of flow restrictor flaps”, and 
“the flow restrictor is sized to inhibit a flow of liquid such that no more than 2 mL of contents can be obtained when the container is inverted and squeezed once”
Freed does not anticipate amended claim 2, requiring exactly 4 flaps.
In response to Argument (A)(i), Freed discloses “The design of the retaining means is specifically designed for viscous and sticky liquids. […] The viscosity is such that the retaining means are provided with slits […]. This allows any liquid which comes into contact with the retaining means to readily drain back into the container. (Col. 5, ln. 20-32)
In response to Argument (A)(ii), and as previously set forth, Freed does not disclose the flow restrictor is sized to inhibit a flow of liquid such that no more than 2 mL of contents can be obtained when the container is inverted and squeezed once. However, it has been held that: a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art; and, if the prior art structure is capable of See MPEP §2114(II). In addition, functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 or 103 may be appropriate. See MPEP §2114(IV). Furthermore, when the structure recited in the prior art is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. See MPEP §2112.01(I). Freed discloses the claimed structure and is capable of being used as claimed.
In response to Argument (B), Freed does disclose a restrictor comprising four flaps but not “exactly four flaps”, i.e. four and only four flaps. However, it would have been an obvious matter of design choice to have provided the device of Freed with exactly four flaps, since Applicant suggests no criticality to the quantity of flaps (see [0017]) and one of ordinary skill in the art would have expected Freed to perform equally well with four or more than four flaps.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period with expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(A) will be calculated from the mailing date of the advisory action. In no event, however, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754                                                                                                                                                                                                        
/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        01/26/2022